Exhibit 10.1



                                                   

GOLD RESOURCE CORPORATION

SUBSCRIPTION AGREEMENT FOR COMMON STOCK


TO:          GOLD RESOURCE CORPORATION


The Subscriber (as hereinafter defined) hereby irrevocably subscribes for and
agrees to purchase from Gold Resource Corporation (the “Corporation ”) that
number of shares of common stock of the Corporation (the “Shares ”) set out
below at a price of US$ _____ per Share. The Subscriber agrees to be bound by
the terms and conditions set forth in the attached “Terms and Conditions of
Subscription for Common Stock” including, without limitation, the
representations, warranties and covenants set forth therein. The Subscriber
further agrees, without limitation, that the Corporation may rely upon the
Subscriber’s representations, warranties and covenants contained in such
documents.



SUBSCRIPTION AND SUBSCRIBER INFORMATION



Please print all information (other than signatures), as applicable, in the
space provided below

                                                                                                  

 

Number of Shares (“Shares”) :               x US$                        

(Name of Subscriber)

         

Account Reference (if applicable):                                            

   

 

By:                                                                        
                  

        Authorized Signature

 

Aggregate Subscription
Cost:$                                                       

                                                 (the “ Subscription Amount” )

 

 

     

     

                                                                                               
 

(Official Capacity or Title – if the Subscriber is not an individual)
 

                                                                                                

(Name of individual whose signature appears above if different than the name of
the subscriber printed above.)
 

                                                                                                 
 

(Subscriber’s Address)

   
                                                                                               


 

                                                                                                   

(Telephone Number)                        (Email Address)

 

Please complete if purchasing as agent or trustee for a principal (beneficial
purchaser) (a “Disclosed Principal”) and not purchasing as trustee or agent for
accounts fully managed by it.

_                                                                                                  

(Name of Disclosed Principal)

 

                                                                                                   
 

(Address of Disclosed Principal)

 

                                                                                                    
 

(Account Reference, if applicable)

     

Account Registration Information :

 

                                                                                                 
 

(Name)

 

                                                                                                  

(Account Reference, if applicable)

 

                                                                                                  

(Address, including Postal or Zip Code)

 

Delivery Instructions as set forth below :

 

                                                                                                   
 

(Name)

 

                                                                                                  
_

(Account Reference, if applicable)

 

                                                                                                     

(Address)

 

                                                                                                     

(Contact Name)                                     (Telephone Number)

     

Number and kind of securities of the Corporation held, directly or indirectly,
if any:

                                                                                               
 

 

_                                                                                               

 

   

--------------------------------------------------------------------------------




TERMS AND CONDITIONS OF SUBSCRIPTION FOR SHARES

        This Subscription Agreement is entered into between Gold Resource
Corporation (“Corporation”) and the undersigned individual or entity that has
subscribed for Shares of common stock of the Corporation (“Subscriber”).


ARTICLE 1 — SUBSCRIPTION AND DESCRIPTION OF SHARES

1.1 Subscription for Shares


               The Subscriber hereby confirms its subscription for and offer to
purchase the Shares from the Corporation, on and subject to the terms and
conditions set out in this Subscription Agreement, for the Subscription Amount,
which is payable as described in Article 2 hereto.

1.2 Acceptance and Rejection of Subscription by the Corporation


               The Subscriber acknowledges and agrees that the Corporation
reserves the right, in its absolute discretion, to reject this subscription, in
whole or in part, at any time prior to the Closing Time. If this subscription is
rejected in whole, any checks or other forms of payment delivered to the
Corporation representing the Subscription Amount will be promptly returned to
the Subscriber without interest or deduction. If this subscription is accepted
only in part, a check representing any refund of the Subscription Amount for
that portion of the subscription for the Shares which is not accepted, will be
promptly delivered to the Subscriber without interest or deduction.


ARTICLE 2 — CLOSING

2.1 Closing


               The initial delivery and sale of the Shares and payment of the
Subscription Amount (the “Initial Closing”) will be completed at the offices of
the Corporation’s counsel, Dufford & Brown, P.C. in Denver, Colorado at 10:00
a.m. (Denver time) (the “Closing Time”) on _____________, 2007 or such other
place, date or time as the Corporation and the Subscribers may agree (the
“Closing Date”). At that place and time, and subject to the conditions set forth
in Section 2.2 below, the Corporation shall deliver or cause to be delivered
certificates representing the Shares that have been subscribed for up to that
date against payment by the Subscriber for the Shares. The Corporation may hold
additional closings for the delivery and sale of additional Shares after the
Initial Closing in its discretion.

               The Subscriber understands and agrees that the sale of the Shares
is being made by the Corporation on a “best efforts” basis, that there is no
minimum number of shares that must be sold in the offering and that the proceeds
of the sale will immediately be deposited in the Corporation’s bank account and
available for all valid corporate purposes.

2.2 Conditions of Closing


               The Subscriber acknowledges and agrees that the obligations of
the Corporation hereunder are conditional on the accuracy of the representations
and warranties of the Subscriber contained in this Subscription Agreement as of
the date of this Subscription Agreement, and as of the Closing Time as if made
at and as of the Closing Time, and the fulfillment of the following additional
conditions as soon as possible and in any event not later than the Closing Time:

  (a) payment by the Subscriber of the Subscription Amount by certified check or
bank draft in United States dollars payable to “Gold Resource Corporation”; and


--------------------------------------------------------------------------------



  (b) the Subscriber having properly completed, signed and delivered this
Subscription Agreement to the Corporation at Gold Resources Corporation, 222
Milwaukee Street, Suite 301, Denver, Colorado 80206.



ARTICLE 3 — REPRESENTATIONS AND WARRANTIES OFTHE CORPORATION

3.1 Representations, Warranties and Covenants of the Corporation


               The Corporation hereby represents and warrants to, and covenants
with, the Subscriber as follows and acknowledges that the Subscriber is relying
on such representations and warranties in connection with the transaction
contemplated hereby:

  (a) The Corporation and its subsidiaries have been duly incorporated and are
in good standing under the laws of their respective jurisdictions, and are
current and up-to-date with all filings required to be made by them in such
jurisdiction, have all requisite corporate power and authority and are duly
qualified and possess all certificates, authorizations, permits and licences
issued by the appropriate state, municipal, or federal regulatory agencies or
bodies necessary (and has not received or is aware of any modification or
revocation to such licences, authorizations, certificates or permits) to carry
on its business as now conducted and to own its properties and assets and the
Corporation and its subsidiaries have all requisite corporate power and
authority to carry out their obligations under this Subscription Agreement.


  (b) There has been no adverse material change to the Corporation (actual,
proposed or prospective, whether financial or otherwise) in the business,
affairs, operations, assets, liabilities (contingent or otherwise) or
shareholders’ equity of the Corporation since June 30, 2007, which has not been
generally disclosed to the public and, in all material respects, the business of
the Corporation has been carried on in the usual and ordinary course consistent
with past practice since June 30, 2007 to the extent that such past practice is
consistent with the current business direction of the Corporation.


  (c) This Subscription Agreement when executed and delivered on behalf of the
Corporation, will have been duly authorized, executed and delivered by the
Corporation and will constitute a valid and binding obligation of the
Corporation enforceable against the Corporation in accordance with its terms
except as limited by (a) applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium and other similar laws affecting the rights of
creditors generally; (b) the requirement that each party act in good faith with
regard to their rights and obligations under this Subscription Agreement; and
(c) general principles of equity.


  (d) As of the close of business on August 8, 2007, the authorized capital of
the Corporation consists of 60,000,000 shares of common stock and 5,000,000
shares of preferred stock, of which 28,249,552 shares of common stock are issued
and outstanding as fully paid and non-assessable.


  (e) The common stock currently trades in the Over-the-Counter market and is
quoted on the Bulletin Board system maintained by the National Association of
Securities Dealers, Inc. and no order ceasing or suspending trading in any
securities of the Corporation or the trading of any of the Corporation’s issued
securities is currently outstanding and no proceedings for such purpose are, to
the knowledge of the Corporation, pending or threatened.


3

--------------------------------------------------------------------------------



  (f) The Corporation is not, nor to the knowledge of the Corporation, is any
other person in default in the observance or performance of any term, covenant
or obligation to be performed by it under any debt instrument, material
agreement, contract, agreement or arrangement to which the Corporation is a
party and no event has occurred which with notice or lapse of time or both would
constitute such a default and all such contracts, agreements and arrangements
are in good standing.


  (g) The Corporation and its subsidiaries hold either freehold title, mining
leases, mining claims or other conventional property, proprietary or contractual
interests or rights, recognized in the jurisdiction in which a particular
property is located in respect of the ore bodies and minerals located in
properties in which the Corporation and its subsidiaries have an interest under
valid, subsisting and enforceable title documents or other recognized and
enforceable agreements or instruments, which are currently sufficient to permit
the Corporation and its subsidiaries to explore the minerals relating thereto,
and all such property, leases or claims and all property, leases or claims in
which the Corporation or the subsidiaries have any interest or right have been
validly located and recorded in accordance with all applicable laws and are
valid and subsisting.


  (h) There are no actions, suits, proceedings or inquiries pending or, to the
knowledge of the Corporation threatened against or affecting the Corporation or
its subsidiaries or their property or assets at law or in equity or before or by
any federal, municipal or other governmental department, court, commission,
board, bureau, agency or instrumentality.


  (i) There is and has been no failure on the part of the Corporation or any of
the Corporation’s directors or officers, in their capacities as such, to comply
in all material respects with any applicable provision of the Sarbanes-Oxley Act
of 2002 and the rules and regulations promulgated in connection therewith,
including Section 402 related to loans and Sections 302 and 906 related to
certifications.


  (j) Promptly following the closing of the purchase and sale of the Shares
contemplated by this Subscription Agreement, the Corporation shall prepare and
file with the SEC a registration statement on Form S-l, S-3 or SB-2 (or, if Form
S-l, S-3 or SB-2 is not then available to the Corporation, on such form of
registration statement as is then available to effect a registration for resale
of the Shares (“Registration Statement”)), covering the resale of the Shares;
provided, however, that if prior to the filing of the Registration Statement,
the provisions of Rule 144 of the Securities Act of 1933, as amended (the “1933
Act”) have been amended to reduce to six months or less the holding period after
which the Shares may be sold in compliance with that Rule, the Corporation shall
not be obligated to file such Registration Statement and shall be entitled to
withdraw a Registration Statement that has previously been filed if it has not
yet been declared effective. Such Registration Statement also shall cover, to
the extent allowable under the 1933 Act and the rules promulgated thereunder
(including Rule 416), such indeterminate number of additional shares of Common
Stock resulting from stock splits, stock dividends or similar transactions with
respect to the Shares.


  (k) The Corporation shall pay all expenses associated with the registration,
including filing and printing fees, counsel and accounting fees and expenses,
and State “Blue Sky” fees and expenses.


  (l) The Corporation shall use its commercially reasonable efforts to have the
Registration Statement declared effective by the SEC as soon as practicable. The
Corporation shall notify the Subscriber by facsimile or e-mail as promptly as
practicable, and in any event, within three (3) business days, after the
Registration Statement is declared effective and shall simultaneously provide
the Subscriber with copies of any related prospectus to be used in connection
with the sale or other disposition of the securities covered thereby.


4

--------------------------------------------------------------------------------




ARTICLE 4 —ACKNOWLEDGEMENTS, COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE
SUBSCRIBER

4.1 Acknowledgements, Representations, Warranties and Covenants of the
Subscriber


               The Subscriber, on its own behalf and, if applicable, on behalf
of others for whom it is acting hereunder, hereby represents and warrants to,
and covenants with, the Corporation as follows and acknowledges that the
Corporation is relying on such representations and warranties in connection with
the transactions contemplated herein:

  (a) The Subscriber certifies that it is resident in the jurisdiction set out
on the face page of this Subscription Agreement. Such address was not created
and is not used solely for the purpose of acquiring the Shares and the
Subscriber was solicited to purchase in such jurisdiction.


  (b) If the Subscriber is not a person in the United States nor a U.S. Person
(as defined in Rule 902(k) of Regulation S under the U.S. Securities Act) or not
purchasing the Shares on behalf of a person in the United States or a U.S.
Person:


  (i) neither the Subscriber nor any disclosed principal is a U.S. Person nor
subscribing for the Shares for the account of a U.S. Person or for resale in the
United States and the Subscriber confirms that the Shares have not been offered
to the Subscriber in the United States and that this Subscription Agreement has
not been signed in the United States;


  (ii) the Subscriber acknowledges that the Shares have not been registered
under the U.S. Securities Act of 1933, as amended (the “Securities Act”) and may
not be offered or sold in the United States or to a U.S. Person unless the
securities are registered under the U.S. Securities Act and all applicable state
securities laws or an exemption from such registration requirements is
available, and further agrees that hedging transactions involving such
securities may not be conducted unless in compliance with the U.S. Securities
Act;


  (iii) the Subscriber and if applicable, the disclosed principal for whom the
Subscriber is acting, understands that the Corporation is the seller of the
Shares and that, for purposes of Regulation S, a “distributor” is any
underwriter, dealer or other person who participates, pursuant to a contractual
arrangement, in the distribution of securities sold in reliance on Regulation S
and that an “affiliate” is any partner, officer, director or any person directly
or indirectly controlling, controlled by or under common control with any person
in question. Except as otherwise permitted by Regulation S, the Subscriber and
if applicable, the disclosed principal for whom the Subscriber is acting, agrees
that it will not, during a one year distribution compliance period, act as a
distributor, either directly or through any affiliate, or sell, transfer,
hypothecate or otherwise convey the Shares or underlying securities other than
to a non-U.S. Person;


  (iv) the Subscriber and if applicable, the disclosed principal for whom the
Subscriber is acting, acknowledges and understands that in the event the Shares
are offered, sold or otherwise transferred by the Subscriber or if applicable,
the disclosed principal for whom the Subscriber is acting, to a non-U.S Person
prior to the expiration of a one year distribution compliance period, the
purchaser or transferee must agree not to resell such securities except in
accordance with the provisions of Regulation S, pursuant to registration under
the Securities Act, or pursuant to an available exemption from registration; and
must further agree not to engage in hedging transactions with regard to such
securities unless in compliance with the Securities Act; and


5

--------------------------------------------------------------------------------



  (v) neither the Subscriber nor any disclosed principal will offer, sell or
otherwise dispose of the Shares in the United States or to a U.S. Person unless
(A) the Corporation has consented to such offer, sale or disposition and such
offer, sale or disposition is made in accordance with an exemption from the
registration requirements under the Securities Act and the securities laws of
all applicable states of the United States or (B) the SEC has declared effective
the Registration Statement in respect of such securities.


  (c) If the Subscriber is a person in the United States or a U.S. person, or is
purchasing the Shares on behalf of a person in the United States or a U.S.
person, the Subscriber:


  (i) or each beneficial purchaser as to which the Subscriber exercises sole
investment discretion for whom it is purchasing, is acquiring the Shares to be
held for investment only and not with a view to resale, distribution or other
disposition of the Shares and without any present intention of selling, offering
to sell or otherwise disposing of or distributing such securities, or any
portion thereof;


  (ii) is aware that the Shares have not been registered under the Securities
Act and the sale contemplated hereby is being made in reliance on a private
placement exemption to Accredited Investors (as defined in Rule 501 of the
Securities Act);


  (iii) the Subscriber is an Accredited Investor within the meaning of Rule 501
of Regulation D of the Securities Act; or each beneficial purchaser as to which
the Subscriber exercises sole investment discretion for whom it is purchasing is
an Accredited Investor;


  (iv) if the undersigned is the Subscriber, he or she is making the above
statement based on personal knowledge of his or her financial situation and has
reviewed personal financial documentation with an accountant, financial advisor
or other financial professional, if necessary, to determine that the above
statement is true; or (b) if the undersigned is other than the Subscriber, he or
she is making the above statement based on a review, if necessary, of the
financial statements of the Subscriber for the most recently completed financial
year and any interim financial statements prepared since the end of such
financial year and has undertaken such other review and due diligence necessary
to determine and certify that the Subscriber is an “Accredited Investor” as that
term is defined in Rule 501(a) of the U.S. Securities Act;


  (v) is not purchasing the Shares as a result of any “general solicitation or
general advertising” (as such term is defined in Regulation D), including any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media or broadcast over television or radio, or
any seminar or meeting where the attendees have been invited by general
solicitation or general advertising;


6

--------------------------------------------------------------------------------



  (vi) understands that if it decides to offer, sell, pledge or otherwise
transfer the Shares, and, prior to the Registration Statement becoming
effective, the Shares may be offered, sold or otherwise transferred only: (A) to
the Corporation; (B) in compliance with Rule 904 under Regulation S, (C) in
accordance with Rule 144 or Rule 144A under the U.S. Securities Act, if
available, and in compliance with applicable local laws and regulations, or (D)
in a transaction that does not otherwise require registration under the
Securities Act or any applicable state securities laws if an opinion of counsel,
of recognized standing reasonably satisfactory to the Corporation has been
provided to the Corporation to that effect.


  (d) If the Subscriber or any disclosed principal is not a person described in
paragraphs 4.1(b) or 4.1(c) above, the subscription for the Shares by the
Subscriber does not contravene any of the applicable securities legislation in
the jurisdiction in which the Subscriber resides and does not give rise to any
obligation of the Corporation to prepare and file a prospectus or similar
document or to register the Shares or to be registered with, or to file any
report or notice with, any governmental or regulatory authority.


  (e) The execution and delivery of this Subscription Agreement, the performance
and compliance with the terms hereof, the subscription for the Shares and the
completion of the transactions described herein by the Subscriber will not
result in any material breach of, or be in conflict with, or constitute a
material default under, or create a state of facts that, after notice or lapse
of time, or both, would constitute a material default under any term or
provision of the constating documents, by-laws or resolutions of the Subscriber,
the securities laws or any other laws applicable to the Subscriber, any
agreement to which the Subscriber is a party, or any judgment, decree, order,
statute, rule or regulation applicable to the Subscriber.


  (f) The Subscriber is subscribing for the Shares as principal for its own
account and not for the benefit of any other person (within the meaning of
applicable securities laws); if it is subscribing as agent for a disclosed
principal, it has disclosed the name of the disclosed principal on the face page
of this Subscription Agreement and acknowledges that the Corporation may be
required by law to disclose to certain regulatory authorities the identity of
each disclosed principal for whom the Subscriber is acting; or in the case of a
subscription for the Shares by the Subscriber acting as trustee or agent for a
fully managed account or as agent for an undisclosed principal, the Subscriber
is duly authorized to execute and deliver this Subscription Agreement and all
other necessary documentation in connection with such subscription on behalf of
the fully managed account or undisclosed principal, as applicable, and this
Subscription Agreement has been duly authorized, executed and delivered by or on
behalf of and constitutes a legal, valid and binding agreement of, the fully
managed account or undisclosed principal, as applicable.


  (g) In the case of a subscription for the Shares by the Subscriber acting as
principal, this Subscription Agreement has been duly authorized, executed and
delivered by, and constitutes a legal, valid and binding agreement of, the
Subscriber. This Subscription Agreement is enforceable in accordance with its
terms against the Subscriber.


7

--------------------------------------------------------------------------------



  (h) If the Subscriber is:


  (i) a corporation, the Subscriber is duly incorporated and is validly
subsisting under the laws of its jurisdiction of incorporation and has all
requisite legal and corporate power and authority to execute and deliver this
Subscription Agreement, to subscribe for the Shares as contemplated herein and
to carry out and perform its obligations under the terms of this Subscription
Agreement;


  (ii) a partnership, limited liability company, syndicate or other form of
unincorporated organization, the Subscriber has the necessary legal capacity and
authority to execute and deliver this Subscription Agreement and to observe and
perform its covenants and obligations hereunder and has obtained all necessary
approvals in respect thereof; or


  (iii) an individual, the Subscriber is of the full age of majority and is
legally competent to execute this Subscription Agreement and to observe and
perform his or her covenants and obligations hereunder.


  (i) The Subscriber is not, with respect to the Corporation or any of its
affiliates, a “control person” as defined under the Securities Act and the
purchase of the Shares hereunder will not result in the Subscriber becoming a
control person.


  (j) The Subscriber has been advised to consult its own legal advisors with
respect to trading in the Shares, and with respect to the resale restrictions
imposed by the securities laws of the jurisdiction in which the Subscriber
resides and other applicable securities laws, and acknowledges that no
representation has been made respecting the applicable hold periods imposed by
the securities laws or other resale restrictions applicable to such securities
that restrict the ability of the Subscriber (or others for whom it is
contracting hereunder) to resell such securities, that the Subscriber (or others
for whom it is contracting hereunder) is solely responsible to find out what
these restrictions are and the Subscriber is solely responsible (and neither the
Corporation nor the Agent are in any way responsible) for compliance with
applicable resale restrictions and the Subscriber is aware that it (or
beneficial persons for whom it is contracting hereunder) may not be able to
resell such securities except in accordance with limited exemptions under the
securities laws and other applicable securities laws.


  (k) The Subscriber is not purchasing Shares with knowledge of material
information concerning the Corporation that has not been generally disclosed.


  (l) No person has made any written or oral representations:


  (i) that any person will resell or repurchase the Shares;


  (ii) that any person will refund the Subscription Amount; or


  (iii) as to the future price or value of the Shares.


  (m) There are risks associated with the purchase of and investment in the
Shares and the Subscriber has such knowledge and experience that it is capable
of evaluating the merits and risks of an investment in the Shares and fully
understands the restrictions on resale of the Shares and is capable of bearing
the economic risk of the investment.


8

--------------------------------------------------------------------------------



  (n) The funds representing the Subscription Amount that will be paid by the
Subscriber to the Corporation hereunder, will not represent proceeds of crime
for the purposes of United States anti-terrorist legislation and the Subscriber
acknowledges that the Corporation may in the future be required by law to
disclose the Subscriber’s name and other information relating to this
Subscription Agreement and the Subscriber’s subscription hereunder pursuant to
such legislation. To the best of its knowledge (a) none of the Subscription
Amount to be provided by the Subscriber (i) has been or will be derived from or
related to any activity that is deemed criminal under the laws of the United
States of America, or any other jurisdiction, or (ii) is being tendered on
behalf of a person or entity who has not been identified to the Subscriber, and
(b) it shall promptly notify the Corporation if the Subscriber discovers that
any of such representations ceases to be true, and to provide the Corporation
with appropriate information in connection therewith.


  (o) No securities commission, agency, governmental authority, regulatory body,
stock exchange or other regulatory body or similar regulatory authority has
reviewed or passed on the merits of the Shares.


  (p) The Shares shall be subject to statutory resale restrictions under the
securities laws of the jurisdiction in which the Subscriber resides and under
other applicable securities laws, and the Subscriber covenants that it will not
resell the Shares except in compliance with such laws and the Subscriber
acknowledges that it is solely responsible (and in no way is the Corporation
responsible) for such compliance.


  (q) The certificates representing the Shares, if issued prior to the
Registration Statement becoming effective, and all certificates issued in
substitution or exchange thereof, will bear a legend substantially in the
following form:


  THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
GOLD RESOURCE CORPORATION (“GRC”), (B) OUTSIDE THE UNITED STATES IN COMPLIANCE
WITH RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH
RULE 144 OR 144A THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR
(E) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT
OR ANY APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO GRC AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION, IN EITHER
CASE REASONABLY SATISFACTORY TO GRC. HEDGING TRANSACTIONS INVOLVING THESE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES
ACT.


  (r) The Corporation is relying on the representations, warranties and
covenants contained herein to determine the Subscriber’s eligibility to
subscribe for the Shares under applicable securities laws and the Subscriber
agrees to indemnify the Corporation and each of its directors, officers and
agents against all losses, claims, costs, expenses, damages or liabilities that
any of them may suffer or incur as a result of or arising from reliance thereon.
The Subscriber undertakes to immediately notify the Corporation of any change in
any statement or other information relating to the Subscriber set forth in such
applicable Schedules which takes place prior to the Closing Time.


9

--------------------------------------------------------------------------------



  (s) The Subscriber is responsible for obtaining such legal and tax advice as
it considers appropriate in connection with the execution, delivery and
performance of this Subscription Agreement and the transactions contemplated
under this Subscription Agreement.


  (t) The Subscriber has reviewed (i) the prospectus of the Corporation dated
May 22, 2007; (ii) the quarterly reports on Form 10-QSB for the quarters ended
March 31 and June 30, 2007; (iii) all other reports filed with the United States
Securities and Exchange Commission by the Corporation since March 31, 2007, each
of which is available from the Public Reference Room of the SEC or on its web
site at http://www.sec.gov. The Subscriber’s decision to purchase the Shares was
based solely on the representations in this Subscription Agreement and the
filings of the Corporation with the SEC itemized immediately above, and no
person or entity has made any representations or warranties excepts as set forth
herein.


  (u) There are risks associated with the purchase of the Shares and the
Subscriber may lose his, her or its entire investment. These risks include those
itemized in the Corporation’s filings with the SEC itemized above, together with
the risks identified in Attachment 1 to this Subscription Agreement. The
Subscriber acknowledges having read these risks and understands them.


  (v) The Subscriber has had the opportunity to ask questions of, and receive
answers from, the officers and directors of the Corporation regarding the
offering, the Corporation or any other information relevant to Subscriber’s
investment.


  (w) The Subscriber understands that the Corporation may pay a finder’s fee or
commission up to 5% of the Subscription amount in cash and 5% of the
Subscription amount in Shares.


  (x) This Subscription Agreement requires the Subscriber to provide certain
personal information to the Corporation. Such information is being collected by
the Corporation for the purposes of completing the offering, which includes,
without limitation, determining the Subscriber’s eligibility to purchase the
Shares under the applicable securities laws, preparing and registering
certificates representing Shares to be issued to the Subscriber and completing
filings required by any stock exchange or securities regulatory authority. The
Subscriber’s personal information may be disclosed by the Corporation to: (a)
stock exchanges or securities regulatory authorities and (b) any of the other
parties involved in the offering, including legal counsel and may be included in
record books in connection with the offering. By executing this Subscription
Agreement, the Subscriber is deemed to be consenting to the foregoing
collection, use and disclosure of the Subscriber’s personal information. The
Subscriber also consents to the filing of copies or originals of this
Subscription Agreement as may be required to be filed with any stock exchange or
securities regulatory authority in connection with the transactions contemplated
hereby. The Subscriber represents and warrants that it has the authority to
provide the consents and acknowledgements set out in this paragraph on behalf of
each disclosed principal.


  (y) The Subscriber consents to the Corporation making a notation on its
records and giving instructions to any transfer agent of the Corporation in
order to implement the restrictions on transfers set forth and described herein,
and the Subscriber understands and acknowledges that the Corporation may
instruct the registrar and transfer agent of the Corporation not to record a
transfer without first being notified by the Corporation that it is satisfied
that such transfer is exempt from or not subject to registration under the
Securities Act.


10

--------------------------------------------------------------------------------




ARTICLE 5 — SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS

5.1 Survival of Representations, Warranties and Covenants of the Corporation


               The representations, warranties and covenants of the Corporation
contained in this Subscription Agreement shall survive the Closing and,
notwithstanding such Closing or any investigation made by or on behalf of the
Subscriber with respect thereto, shall continue in full force and effect for the
benefit of the Subscriber.

5.2 Survival of Representations, Warranties and Covenants of the Subscriber


               The representations, warranties and covenants of the Subscriber
contained in this Subscription Agreement shall survive the Closing and,
notwithstanding such Closing or any investigation made by or on behalf of the
Corporation with respect thereto and notwithstanding any subsequent disposition
by the Subscriber of any of the Shares.


ARTICLE 6 — MISCELLANEOUS

6.1 Further Assurances


               Each of the parties hereto upon the request of each of the other
parties hereto, whether before or after the Closing Time, shall do, execute,
acknowledge and deliver or cause to be done, executed, acknowledged and
delivered all such further acts, deeds, documents, assignments, transfers,
conveyances, powers of attorney and assurances as may reasonably be necessary or
desirable to complete the transactions contemplated herein.

6.2 Costs and Expenses


               All costs and expenses (including, without limitation, the fees
and disbursements of legal counsel) incurred in connection with this
Subscription Agreement and the transactions herein contemplated shall be paid
and borne by the party incurring such costs and expenses.

6.3 Applicable Law


               This Subscription Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of Colorado and the laws of the United States applicable therein. Any
and all disputes arising under this Subscription Agreement, whether as to
interpretation, performance or otherwise, shall be subject to the non-exclusive
jurisdiction of the courts of the State of Colorado and each of the parties
hereto hereby irrevocably attorns to the jurisdiction of the courts of such
province.

6.4 Entire Agreement


               This Subscription Agreement constitutes the entire agreement
between the parties with respect to the transactions contemplated herein and
cancels and supersedes any prior understandings, agreements, negotiations and
discussions between the parties. There are no representations, warranties,
terms, conditions, undertakings or collateral agreements or understandings,
express or implied, between the parties hereto other than those expressly set
forth in this Subscription Agreement or in any such agreement, certificate,
affidavit, statutory declaration or other document as aforesaid. This
Subscription Agreement may not be amended or modified in any respect except by
written instrument executed by each of the parties hereto.

11

--------------------------------------------------------------------------------



6.5 Counterparts


               This Subscription Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same Subscription Agreement. Counterparts
may be delivered either in original or faxed form and the parties adopt any
signature received by a receiving fax machine as original signatures of the
parties.

6.6 Assignment


               This Subscription Agreement may not be assigned by either party
except with the prior written consent of the other parties hereto.

6.7 Enurement


               This Subscription Agreement shall enure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
successors (including any successor by reason of the amalgamation or merger of
any party), administrators and permitted assigns.

6.8 Language


               It is the express wish of the Subscriber that the Subscription
Agreement and any related documentation be drawn up in English.

               The Corporation hereby accepts the subscription for Shares as set
forth on the face page of this Subscription Agreement on the terms and
conditions contained in the Subscription Agreement this __ day of _____ 2007.

GOLD RESOURCE CORPORATION

By: ________________________________
        Authorized Signing Officer








12

--------------------------------------------------------------------------------




ATTACHMENT 1 TO
SUBSCRIPTION AGREEMENT FOR COMMON STOCK OF
GOLD RESOURCE CORPORATION


RISK FACTORS

         An investment in our common stock involves a high degree of risk and
could result in a loss of your entire investment. Prior to making an investment
decision, you should carefully consider all of the information described in our
filings with the Securities and Exchange Commission (SEC) and, in particular,
you should evaluate the risk factors set forth below. Additional risks and
uncertainties not currently known to us or that we currently deem to be
immaterial may also impair our business operations. If we are unable to prevent
events that have a negative effect from occurring, then our business may suffer.


RISKS RELATING TO OUR COMPANY

         We have no history of production. Our operations to date have been
limited to exploration of our properties, primarily the El Aguila property. We
have no history of producing gold or other metals. The development of our El
Aguila project requires the completion of construction, start-up and operation
of a mine, processing plant and related infrastructure. As a result, we are
subject to all of the risks of establishing new mining operations. There can be
no assurance that we can successfully establish mining operations or profitably
produce gold or other metals.

         We have received no reserve report or feasibility study establishing
proven or probable reserves within SEC-recognized definitions. A reserve, as
defined by regulation of the SEC, is that part of a mineral deposit which can be
economically and legally extracted or produced at the time of the reserve
determination. Establishment of reserves within this definition requires
preparation of a reserve report containing an estimate of existing ore, together
with a feasibility study analyzing the economics of recovering and producing the
ore. Although we are proposing to commence mining operations at our El Aguila
property, we have received no reserve report or feasibility study establishing
reserves within the meaning of the SEC definition. As a result, there is no
assurance we will be successful in producing any gold or other material at a
profit or that the costs that we invest in the mill and the mine can be
recovered. As a result, the price of our stock may suffer.

         If we are unable to achieve predicted gold recoveries from our El
Aguila property, our financial condition and results of operation will be
adversely affected. We are proceeding with the development of the El Aguila
property based on estimates of gold recovery and geologic formations developed
during exploration. However, sales of gold, if any, that we realize from future
mining activity will be less than anticipated if the mined material does not
contain the concentration of gold predicted by our geological exploration. If
sales of gold are less than anticipated, we may not be able to recover our
investment in our property and our operations may be adversely affected. There
is no assurance that mineral recoveries in small scale laboratory tests will be
duplicated in large tests and in actual mining conditions.

         Should we successfully commence mining operations at our El Aguila
property, our ability to remain profitable long term will depend on our ability
to identify, explore, and develop additional properties. Gold properties are
wasting assets. They eventually become depleted or uneconomical to continue
mining. The acquisition of gold properties and their exploration and development
are subject to intense competition. Companies with greater financial resources,
larger staff, more experience and more equipment for exploration and development
may be in a better position than us to compete for such mineral properties. If
we are unable to find, develop, and economically mine new properties, we most
likely will not be able to be profitable on a long term basis.

13

--------------------------------------------------------------------------------



         Our operations are subject to permitting requirements which could
require us to delay, suspend, or terminate our operations at the El Aguila
property. Our operations, including the proposed construction of our mill and
mine, require permits from federal and local governments. These permits are
required for mining, environmental impact, appropriation of water and blasting.
Issuance of these permits is regulated by a variety of federal and local
agencies. There is no assurance that we will be able to obtain these permits in
a timely manner, on reasonable terms, or at all. If we cannot obtain or maintain
the necessary permits to construct and operate the proposed mill and mine, or if
there is a delay in receiving these permits, our timetable and business plan for
developing and producing the El Aguila property maybe adversely affected.

         The construction of our proposed mill will be subject to all of the
risks inherent in construction. These risks include potential delays, cost
overruns, shortages of material or labor, construction defects, and injuries to
persons and property. We intend to retain LYNTEK, Inc. of Denver, Colorado as a
consultant to act as our general contractor for construction of the mill and the
mine. We expect that LYNTEK will engage a combination of American and Mexican
subcontractors and material suppliers in connection with the project. While we
anticipate taking all measures which we deem reasonable and prudent in
connection with construction of the mill, there is no assurance that the risks
described above will not cause delays or cost overruns in connection with such
construction. Any delay would postpone our anticipated receipt of revenue and
adversely affect our operations. Cost overruns might require that we obtain
additional capital in order to commence production. Any of these occurrences may
adversely affect the price of our stock.

         The operation of the mine presents potential environmental hazards for
which we may not be able to obtain insurance. The operation of a mine involves
hazardous chemicals and potential contamination of the mine site and proximate
ground water. Some of these risks may not be insurable or the cost of such
insurance may be prohibitive. Prior to commencing production at the mine, we
intend to acquire insurance in accordance with industry standards and within the
constraints of our capital budget. However, any loss caused by uninsured risks
would adversely affect our operations and financial condition.

         Our properties are located in Mexico and are subject to changes in
political conditions and regulations in that country. Our existing properties
are located in Mexico. In the past, Mexico has been subject to political
instability, changes and uncertainties which may cause changes to existing
government regulations affecting mineral exploration and mining activities.
Civil or political unrest could disrupt our operations at any time. Our mineral
exploration and mining activities in Mexico may be adversely affected in varying
degrees by changing governmental regulations relating to the mining industry or
shifts in political conditions that increase the costs related to our activities
or maintaining our properties.

         Our primary production target is subject to a lease in favor of a third
party which provides for royalties on production. We lease our El Aguila
property from a third party. Our lease for the El Aguila project is subject to a
net smelter return royalty of 4% where production is sold in the form of
gold/silver doreì and 5% where production is sold in concentrate form. The
requirement to pay royalties to the owner of the lease at our El Aguila property
will reduce our profitability if we commence commercial production of gold or
other precious metals.

         The volatility of the price of gold could adversely affect our future
operations, and if warranted, our ability to develop our properties. The
commercial feasibility of our properties and our ability to raise funding to
conduct continued exploration and development is dependent on the price of gold
and other precious metals. The price of gold may also have a significant
influence on the market price of our common stock and the value of our
properties. Our decision to put a mine into production and to commit the funds
necessary for that purpose must be made long before the first revenue from
production would be received. A decrease in the price of gold may prevent our
property from being economically mined or result in the write-off of assets
whose value is impaired as a result of lower gold prices. The price of gold is
affected by numerous factors beyond our control, including inflation,
fluctuation of the United States Dollar and foreign currencies, global and
regional demand, the sale of gold by central banks, and the political and
economic conditions of major gold producing countries throughout the world.
During the last five years, the average annual market price of gold has
fluctuated between $310 per ounce and $604 per ounce, as shown in the table
below.

14

--------------------------------------------------------------------------------



2002
$310 2003
$364 2004
$406 2005
$445 2006
$604


        The volatility of mineral prices represents a substantial risk, which no
amount of planning or technical expertise can eliminate.

         An adequate supply of water may not be available to complete desired
development of our property. Once we begin putting our property into production,
we will require additional amounts of water for our operations. We would be
required to pump water from the Totolapan River to any facility we may construct
on our property. Water rights are owned by the Mexican nation and are
administered by a Mexican government agency. This agency has granted water
concessions to private parties throughout the area defined as the Oaxaca
Hydrologic Basin, however there is no assurance that we will be granted such
concessions. Accordingly, we may not have access to the amount of water needed
to operate a mine at the property.

         We may face a shortage of qualified personnel to operate our mine. Due
to the location of our mine in Mexico, together with significant demands in the
mining industry, it may be difficult for us to find qualified personnel to
operate our mine. We expect to rely on the assistance of our local consultants,
including our general manager, to identify and retain necessary personnel.
However, there is no assurance that we will be able to obtain such personnel on
terms favorable to us, or at all.

         Since most of our expenses are paid in Mexican pesos, and we anticipate
selling any production from our properties in United States dollars, we are
subject to adverse changes in currency values that will be difficult to prevent.
Our operations in the future could be affected by changes in the value of the
Mexican peso against the United States dollar. At the present time, since we
have no production, we have no plans or policies to utilize forward sales
contracts or currency options to minimize this exposure. If and when these
measures are implemented, there is no assurance they will be cost effective or
be able to fully offset the effect of any currency fluctuations.

         Our activities in Mexico are subject to significant environmental
regulations, which could raise the cost of doing business. Mining operations are
subject to environmental regulation by SEMARNAT, the environmental protection
agency of Mexico. Regulations require that an environmental impact statement,
known in Mexico as a Manifiestacion de Impacto Ambiental, be prepared by a third
party contractor for submission to SEMARNAT. Studies required to support this
impact statement include a detailed analysis of many subject areas, including
soil, water, vegetation, wildlife, cultural resources and socio-economic
impacts. We may also be required to submit proof of local community support for
a project to obtain final approval. Significant environmental legislation exists
in Mexico, including fines and penalties for spills, release of emissions into
the air, seepage and other environmental damage. Compliance with these
regulations is also a prerequisite to the issuance of one or more permits that
we believe are necessary for us to commence mining operations on the project.
While we will make every reasonable effort to comply with these regulations,
there is no assurance that we will be successful, that the necessary permits
will be issued or that we will not be subject to liabilities for environmental
remediation.

         The nature of mineral exploration and production activities involves a
high degree of risk and the possibility of uninsured losses. Our operations are
subject to all of the operating hazards and risks normally incident to exploring
for, developing and producing mineral properties, such as, but not limited to:

  • encountering unusual or unexpected formations;

  • environmental pollution;

  • personal injury, flooding and landslides;

  • variations in grades of ore;


15

--------------------------------------------------------------------------------



  • labor disputes; and

  • decrease in reserves, if any, due to a lower gold price.


        We currently have no insurance to guard against any of these risks. All
of these factors may result in losses in relation to amounts spent which are not
recoverable.

         Our ability to obtain dividends or other distributions from our
subsidiaries may be subject to restrictions imposed by law and foreign currency
exchange regulations. We conduct, and will conduct in the future, all of our
operations through subsidiaries organized and domiciled in Mexico. Our ability
to obtain dividends or other distributions from our subsidiaries may be subject
to restrictions on dividends or repatriation of earnings under applicable law,
monetary transfer restrictions or foreign currency exchange regulations in that
jurisdiction. Our subsidiaries’ ability to pay dividends or make other
distributions to us will be subject to them having sufficient funds to do so. If
our subsidiaries are unable to pay dividends or other distributions, our
operations and cash flow may be inhibited unless we are able to obtain debt or
equity financing on acceptable terms.

         In the event of a dispute regarding title to our property or any facet
of our operations, it will likely be necessary for us to resolve the dispute in
Mexico, where we would be faced with unfamiliar laws and procedures. The
resolution of disputes in foreign countries can be costly and time consuming,
similar to the situation in the United States. However, in a foreign country, we
face the additional burden of understanding unfamiliar laws and procedures. We
may not be entitled to a jury trial, as we might be in the United States.
Further, to litigate in any foreign country, we would be faced with the
necessity of hiring lawyers and other professionals who are familiar with the
foreign laws. For these reasons, we may incur unforeseen losses if we are forced
to resolve a dispute in Mexico or any other foreign country.









16

--------------------------------------------------------------------------------